Citation Nr: 0740060	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than October 16, 
2003 for grant of a 100 percent evaluation for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In July 2005, VA received a timely VA Form 9, substantive 
appeal, perfecting an appeal to the Board of the assignment 
of an increased rating for the veteran's bilateral hearing 
loss.  That document also contested assignment of the 
effective date for grant of service connection for the 
veteran's bilateral hearing loss.  On that Form 9, the 
veteran indicated that he did not want a Board hearing.  

In August 2006, the Board received another VA Form 9, in 
which the veteran stated that he believed his appeal had been 
misrepresented.  He stated that he did not expect VA to 
assign a 100 percent disability rating back to an earlier 
time than when VA had evidence of that loss, but he believed 
that there was sufficient evidence of record to grant service 
connection for his hearing loss in 1969.  On this August 2006 
document, the veteran indicated that he wanted a hearing at a 
local VA office before a member of the Board.  

In that August 2006 document, the veteran disputed the 
effective date of the grant of service connection and 
explicitly stated that he was not, at least in that document, 
disputing the grant of the increased rating.  

The Board does not construe this as a request to present 
testimony regarding the effective date of assignment of the 
100 percent disability rating, as opposed to the previously 
assigned 40 percent rating.  Rather the August 2006 document 
provided an indication that the veteran wants to present 
testimony as to the effective date of the grant of service 
connection.  

The effective date for the grant of service connection is not 
before the Board at this time, only the issue of when the 
veteran should receive a 100 percent evaluation.  Therefore, 
the Board may proceed to adjudicate the issue now before it 
at this time. 

The issue of effective date of service connection has been 
addressed by the RO.  In May 2007, the RO issued a rating 
decision finding that there was no clear and unmistakable 
error (CUE) in a November 2003 rating decision that had 
granted service connection for hearing loss.  That May 2007 
decision has not been appealed to the Board, nor has the 
period during which the veteran can initiate an appeal of 
that decision expired.  See 38 U.S.C.A. § 7105 (West 2002).  
The issue addressed in the May 2007 decision is not before 
the Board at this time and thus is not addressed below.  As 
the veteran's request for a hearing in the August 2006 
document is clearly to have an opportunity to be heard as to 
assignment of an effective date for grant of service 
connection, the Board finds that there has been no request 
for a Board hearing to present testimony as to assignment of 
the increased rating, to 100 percent.  Thus, the Board will 
proceed with this adjudication irrespective of the August 
2006 document.


FINDINGS OF FACT

1.  On June 2, 2004, VA first received a claim for an 
increase in the 40 percent evaluation assigned for the 
veteran's service-connected bilateral hearing loss.  

2.  A VA examination conducted on June 29, 2004 provided the 
first evidence that the veteran's bilateral hearing loss 
warranted an evaluation in excess of 40 percent disabling.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 16, 
2003, for assignment of a 100 percent rating for the 
veteran's service-connected bilateral hearing loss, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A brief history of this matter is in order.  On October 16, 
2003, the RO received a claim from the veteran for service 
connection for loss of hearing, asserting that he incurred a 
hearing loss due to combat service during World War II.  

In November 2003, after raising the issue of CUE on its own 
initiative, the RO issued a rating decision finding that 
there was CUE in a November 1987 RO decision denying service 
connection for hearing loss.  The November 2003 rating 
decision granted service-connection for bilateral hearing 
loss and assigned a 40 percent rating, effective August 15, 
1986, the date of the claim which the November 1987 decision 
had denied.  

On June 2, 2004, the RO received a document from the veteran 
stating only a "[r]equest an increase in hearing loss."  
This is clearly a claim for an increased rating and not a 
notice of disagreement with the November 2003 decision 
granting service connection for the disability.  See 38 
C.F.R. § 20.201 (2007) (a Notice of Disagreement must be in 
terms which can be reasonably construed as disagreement with 
that determination and a desire for appellate review).  

After additional development, the RO issued a rating decision 
in August 2004 granting an increased evaluation of 100 
percent disabling for bilateral hearing loss, effective 
October 16, 2003.  

In October 2004, the RO received a notice of disagreement 
stating "PLEASE ACCEPT THIS AS MY NOTICE OF DIGREMENT (sic) 
FOR THE EFFECTIVE DATE GRANTED FOR MY 100% EVALUATION ON THE 
DECISION of 8/10/2004."

After issuance of a statement of the case addressing the 
effective date of the 100 percent evaluation, the veteran 
filed a timely substantive appeal perfecting that issue to 
the Board.  

38 U.S.C.A. § 5110(a) states, "unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  38 U.S.C.A. § 5110(b)(2) provides 
that the effective date of an award for increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose whichever is later.  
38 C.F.R. § 3.400(b)(ii)(B)(2) (2007).

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Considering the language of 38 U.S.C.A. § 5110(b)(2), the 
earliest effective date allowed by statute would be June 2, 
2004, if, on that date, it was ascertainable that an increase 
in disability had occurred.  

The August 2004 rating decision granting the veteran an 
evaluation of 100 percent disabling for bilateral hearing 
loss was based on the results of a VA audiology examination 
afforded the veteran on June 29, 2004.  

Results from the June 29, 2004 examination constitute the 
first evidence from which an increase in disability caused by 
the veteran's hearing loss was ascertainable.  There is 
simply nothing in this record that would provide a basis to 
find a 100 percent evaluation for this disorder prior to this 
time. 

An effective date earlier than that already assigned by the 
RO would be inappropriate because it was not ascertainable 
earlier than June 29, 2004 that the veteran's hearing loss 
had increased in severity.  38 U.S.C.A. § 5110(a) thus 
prohibits an effective date earlier than June 2, 2004, the 
date VA received the veteran's claim for an increase.  

The veteran does not argue that he filed for an increased 
rating prior to June 2004.  Nor does he argue that he has any 
evidence that his hearing loss met the requirements for a 100 
percent rating between June 2003 and June 2004.  Rather, he 
argued in his July 2005 substantive appeal that the recent 
evaluation should be effective the date the injury to his 
hearing, which he asserts occurred in 1945.  Thus, he does 
not dispute the facts of this case.  Rather he disagrees with 
the law.  

The record is absent for any evidence favorable to granting 
the veteran's claim for an earlier effective date for grant 
of a 100 percent rating for his hearing loss disability.  
Rather, applying the law to the undisputed facts of this case 
precludes assignment of an effective date for assignment of 
the 100 percent evaluation earlier than that already assigned 
by the RO.  As a result, his claim must be denied.  

It is import for the veteran to understand that hearing 
impairment is measured not by statements of the veteran 
regarding the nature and extent of the disorder, but by the 
results of controlled speech discrimination tests together 
with the average hearing threshold levels (which, in turn, 
are measured by puretone audiometry tests in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The examination at 
issue was the basis for the 100 percent evaluation.  The 
Board finds nothing prior to this examination that would 
provide a basis for a 100 percent evaluation.

In cases such as this, where the law as applied to undisputed 
facts is dispositive, "the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) (citing 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because 
application of the law to these undisputed facts require that 
the Board deny the veteran's claim, the benefit-of -the-doubt 
rule is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied, as to all but 
notice as to assignment of effective dates, by way of a 
letter sent to the veteran on June 16, 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim for a higher rating and of the veteran's and VA's 
respective duties for obtaining evidence.  This sufficiently 
informed the veteran as to assignment of disability ratings 
because he was told that in order to warrant a higher rating 
the evidence must show that the veteran's disability had 
increased in severity.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

In this case, the duty to notify the veteran as to assignment 
of effective dates was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

On July 26, 2006, the AOJ sent the veteran a letter that that 
fully addressed all four notice elements with regard to 
assignment of effective dates and additional notice as to 
assignment of disability ratings.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
There was no subsequent adjudication of the veteran's claim 
so the notice error was not cured.  However, that notice 
error was not prejudicial to the veteran.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
benefit sought could not be awarded as a matter of law and 
because a reasonable person would have known what evidence 
was required from the notice provided.  

Indeed, here VCAA notice is not required as to assignment of 
an effective date because there is no dispute as to the facts 
of this case but only a dispute as to interpretation of the 
law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim 
that a Federal statute provides for payment of interest on 
past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), 
cert. denied, 537 U.S. 821 (2002).  Here, the facts of record 
are not in dispute.  Nor is there any reason to question 
those facts.  The veteran has not alleged that he filed a 
claim for an increased rating earlier than June 2004.  
Rather, he argued in his July 2005 substantive appeal that he 
suffered the injury to his hearing in 1945 and as such he 
should be granted a 100 percent evaluation effective that 
date.  This is a disagreement with the law, not the facts.  

Furthermore, from the notice provided to the veteran in the 
June 16, 2004 letter, a reasonable person would know to 
submit evidence showing the severity of the claimed 
disability.  That letter specifically asked the veteran to 
submit statements from medical personnel or institutions and 
from other individuals.  He was apprised of importance of 
submitting recent evidence in this regard as he was told "If 
you have not recently been examined or treated by a doctor 
and you cannot submit other evidence of increased disability, 
you may submit your own statements."  For these reasons, the 
error in VCAA notice is not prejudicial to the veteran.  

VA has a duty to assist the veteran in the development of the 
claim.  The duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient and 
inpatient treatment records and a VA medical examination was 
afforded the veteran on June 29, 2004.  Although service 
medical records were not obtainable, such records are not 
pertinent to the issue on appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist 


the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an effective date earlier than October 16, 
2003 for grant of a 100 percent evaluation for service-
connected bilateral hearing loss is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


